            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

GABRIEL GONZALEZ
Reg. #30515-112                                         PETITIONER

v.                     No. 2:18-cv-175-DPM

GENE BEASLEY, Warden                                  RESPONDENT

                               ORDER
     On de nova review, the Court adopts Magistrate Judge Ray's
careful recommendation, NQ 7, and overrules Gonzalez's objections,
NQ 8. FED. R. Crv. P. 72(b)(3). Gonzalez's arguments about 18 U.S.C.
§ 242 go to the merits, which this Court remains unable to consider.

Gonzalez's § 2241 petition will be dismissed without prejudice for lack
of jurisdiction.
      So Ordered.



                                D .P. Marshall Jr.
                                United States District Judge
